NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE EDUARDO JIMENEZ-ARAUJO,                   No.    19-71103

                Petitioner,                     Agency No. A097-911-262

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**


Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Jorge Eduardo Jimenez-Araujo, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Cano-Merida v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny the petition for review.

      The BIA did not abuse its discretion by denying Jimenez-Araujo’s motion to

reopen, because he did not introduce new evidence that would likely have changed

the outcome of his case. 8 C.F.R. § 1003.2(c)(1); Shin v. Mukasey, 547 F.3d 1019,

1025 (9th Cir. 2008) (applicants who seek to “reopen proceedings to pursue relief

bear a ‘heavy burden’ of proving that, if proceedings were reopened, the new

evidence would likely change the result in the case” (quoting Matter of Coelho, 20

I. & N. Dec. 464, 473 (BIA 1992))).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                        2                                    19-71103